Title: Thomas Jefferson to Fernagus De Gelone, 7 March 1817
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


          
            Sir
            Monticello
Mar. 7. 17.
          
          After dispatching my letter of yesterday in answer to your’s of Feb. 25. I looked over the catalogue you had inclosed me and found 2. or 3. other books which I will pray you to send me with those ordered in my letter, to wit.
          La Conquista de Mexico, De Solis 3. v. 8vo I take for granted it is in Spanish.
          Borda. usage du Cercle 4to
          Tragedies d’Euripides. 4. v. 12mo if in prose; but not if in verse.
          
          the prices not being mentioned, if you will note them to me I will remit them in the same way I did for the others. I salute you with respect.
          Th: Jefferson
        